UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6555


KEITH SAMPSON,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00125-RBS-JEB)


Submitted:    July 14, 2009                     Decided:    July 23, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Sampson, Appellant Pro Se. Susan Mozley Harris, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith    Sampson    seeks      to     appeal      the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate          of    appealability.               See     28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent        “a   substantial           showing     of    the      denial     of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner       satisfies        this        standard        by     demonstrating            that

reasonable       jurists       would       find    that     any     assessment         of     the

constitutional         claims    by    the    district       court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have independently reviewed the record and conclude that Sampson

has not made the requisite showing.                         Accordingly, we deny a

certificate       of    appealability          and     dismiss         the   appeal.           We

dispense       with     oral    argument          because     the      facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                              2